DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              KEITH ARNOUL and ELIZABETH ARNOUL,
                          Appellants,

                                    v.

     ALFRED PERLSTEIN, HARVEY S. DUBOV, P.A., REALTY
 PROFESSIONALS OF BOCA RATON, LLC d/b/a KELLER WILLIAMS
 REALTY BOCA RATON, KATHRYN L. PASCALE, INC., and ALBERT
                     JOHN MAFFIA,
                        Appellees.

                               No. 4D20-67

                          [February 3, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502017CA002831.

  Jonathan Mann and Robin Bresky of Law Offices of Robin Bresky,
Boca Raton, for appellants.

  Kimberly Kanoff Berman and Jonathan E. Kanov of Marshall
Dennehey Warner Coleman & Goggin, Fort Lauderdale, for appellees
Harvey Dubov, P.A. and Realty Professionals of Boca Raton, LLC.

   Robert Squire, Brian L. Harvell, and Ali Iftikhar of Resnick & Louis,
P.C., Miami, for appellee Kathryn L. Pascale, Inc.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.


                          *          *          *

   Not final until disposition of timely filed motion for rehearing.